Exhibit 10.1.8
January 30, 2009
Mr. Charles Elliott
Chief Financial Officer
Roberts Properties Residential, L.P.
450 Northridge Parkway
Suite 302
Atlanta, Georgia 30350

     
Re:
  Lease Renewal Option for 450 Northridge Parkway, Suite 300

Dear Charles:
Please accept this letter as the required notice of Tenant’s exercise of its
final one (1) year option to extend the Lease dated March 27, 2006 by and
between Roberts Properties Residential, L.P., a Georgia limited partnership
(“Landlord”) and Roberts Properties, Inc., a Georgia corporation (“Tenant”) (the
“Lease”).
We are exercising our option and we will abide by its terms that the Base Rent
of the Extension Term shall not be less than the Base Rent at the expiration of
the applicable Lease Term. Therefore, the rental rate will be $20.00 per sq. ft.
and the Term shall be extended to December 31, 2009. Except as expressly stated
herein, all other terms and conditions of the Lease shall remain in full force
and effect.
However, it should be noted that the current office rental market is soft and
new leases at 450 Northridge Parkway will probably be in the $17.00 — $18.00 per
square foot range. The effective rental rate will be even lower given the need
to provide tenant build out work for any new leases. Based on the current
market, our Base Rent of $20.00 per square foot is more than you could get from
a replacement tenant.
I would appreciate your acknowledging the above terms and conditions and
returning an executed copy of this Lease Extension to me.

         
Sincerely,
  AGREED AND ACKNOWLEDGED:    
 
  Roberts Properties Residential, L.P.    
 
       
/s/ Anthony Shurtz
  /s/ Charles Elliott              
Anthony Shurtz
  Charles Elliott, Chief Financial Officer    
Chief Financial Officer
  Roberts Realty Investors, Inc.,    
 
  Sole General Partner    

Roberts Properties, Inc. 450 Northridge Parkway / Suite 300 / Atlanta, GA 30350
/ (770) 394-6000 / Fax 396-0706

 

 